DETAILED ACTION
1. 	In this Office Action, amended claims 1-4, 6, and 9-18 filed on January 14th, 2019 were evaluated on the merits. Claims 5 and 7-8 were cancelled and therefore not considered. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	The information disclosure statement filed January 14th, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, two non-patent literature documents, “Electodermal activity” and “The regional distribution of human sudomotor function and its nueropharmacological control” are not provided in full, and it is unclear what information caused the documents to be listed. As a result, although these two documents were placed in the application file, the information referred to therein has not been considered.
4. 	Several references pertinent to the present application are cited in the specification. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references cited within the specification have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
5. 	The drawings are objected to under 37 CFR 1.83(a) because Figure 3 fails to show R3 as described on page 14 of the specification. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claim 2-4, 6, 9-12, and 14-15 are objected to because of the following informalities:  
Claims 2-4, 6, and 9-12 should begin with “The device” instead of “Device”.
 Claim 2, line 1 should read “wherein the analysis unit is 
Claim 3, line 1 should read “wherein the analysis unit is adapted to discriminate…” instead of “wherein the analysis unit adapted to discriminate”;
In claim 10, line 2 the acronym “AC” should read “alternating current” for clarity; 
Claim 12, line 4 should read “providing advice on how to overcome a state of psychophysiological responsiveness…” instead of “providing advice how to overcome a state of psychophysiological responsiveness”;
Claim 12, line 2 should read “the determined state” instead of “the identified state” in order to be consistent with the language in claim 1, line 8 which is directed towards an analysis device adapted to “determine the state of psychophysiological responsiveness…”;
Claim 14, lines 14-16 and claim 15, lines 13-15 should read “wherein providing the electrical stimulus comprises applying a voltage across the first and second electrode and/or applying a current to the first and second electrode” instead of “wherein providing the electrical stimulus comprises applying a voltage across the first and second electrode and/or a current source for applying a current to the first and second electrode”. 
Appropriate correction is required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“sensing unit” in claim 1
“analysis unit” in claim 1
“output unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The “sensing unit” in claim 1 is disclosed as comprising “a series resistor connected in series to a lead coming from one of the electrodes, thereby forming a voltage divider”(page 9, paragraph 3) or as a “conventional skin conductance sensor as known in the art” (page 11, paragraph 2). Furthermore, the sensing unit is disclosed as potentially being implemented as an “integral source meter unit”, and comprising an “analog-to-digital convertor” (page 11, paragraph 3)
The “analysis unit” in claim 1 is disclosed as potentially being implemented “using a microcontroller” (page 11, paragraph 3).
The “output unit” in claim 12 is disclosed as potentially being a “data interface” or “human-machine-interface” such as “the screen of a smartphone” (page 18, paragraph 1).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. 	Claim 1-4, 6, and 9-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “psychophysiological responsiveness” in claim 1 is used by the claims to mean “proper electrode-skin contact” (per applicant’s specification page 18, paragraph 2) while the accepted meaning is a psychophysiological state (such as stress) that is associated with an increased psychophysiological arousal. As a result, one of ordinary skill in the art would not reasonably know that the claim is directed towards a “device for assessing proper electrode-skin contact needed to determine a psychophysiological state of a subject” instead of the accepted meaning of “a device for assessing a psychophysiological state of a subject”. The term is indefinite because the specification does not clearly redefine the term. 
Similarly, the term “psychophysiological non-responsiveness” in claim 1 renders the claim indefinite. “Psychophysiological non-responsiveness” is used by the claims to mean “improper electrode-skin contact” while the accepted meaning is a psychophysiological state (such as unconsciousness, sleep, or relaxation) associated with low psychophysiological arousal. The term is indefinite because the specification does not clearly redefine the term.
Claims 2-3, 6, and 12-17 have a similar recitation of “psychophysiological responsiveness” within a claim limitation and are rendered indefinite and rejected under 35 U.S.C. 112(b). 
Claims 2-3, 12, and 14-17 have a similar recitation of “psychophysiological non-responsiveness” within a claim limitation and are rendered indefinite and rejected under 35 U.S.C. 112(b). 
For purposes of examination, all references to “psychophysiological responsiveness” will be interpreted as “proper electrode-skin contact needed to determine a psychophysiological state” and all references to “psychophysiological non-responsiveness” will be interpreted as “improper electrode-skin contact needed to determine a psychophysiological state”.
Claim 1 is further rendered indefinite by the claim limitation “wherein the analysis unit is adapted to determine the state of psychophysiological responsiveness of the subject based on a 
Claims 6, 14, and 15 have a similar recitation of “based on a transient behavior of a time scale…” within a claim limitation and are rendered indefinite and rejected under 35 U.S.C. 112(b). 
For purposes of examination, any reference to “based on a transient behavior of a time scale…” will be interpreted as if were written “based on a transient behavior of the impedance signal within a time scale”.
The claim limitation “wherein the analysis unit is adapted to determine the state of psychophysiological responsiveness of the subject based on a transient behavior of a time scale of 1ms to 5s” is further rendered indefinite by the use of the term “a transient behavior”. It is unclear if “a transient behavior” recited in this limitation is the same transient behavior recited in the claim limitation “wherein the analysis unit is configured to identify an electrical double-layer based on a transient behavior of said impedance signal”. Consequently, it is unclear if the transient behavior used to identify the electrical double-layer is the same transient behavior used to determine a state of psychophysiological responsiveness, and if the transient behavior used to identify the electrical-double layer must also be on a time of 1ms to 5s. Therefore, the scope of the claim is indefinite. 
Claims 14 and 15 have a similar double recitation of “a transient recitation” within the claim limitations and are rendered indefinite and rejected under 35 U.S.C. 112(b). 
For purposes of examination, the two recitations of “a transient behavior” will be considered as referring to the same transient behavior.
The claim limitation of “wherein the stimulus unit is adapted to provide an electrical stimulus comprising a step function…” further renders claim 1 indefinite. A step function is an ideal mathematical 
Claims 14 and 15 have a similar recitation of “providing an electrical stimulus comprising a step function” within a claim limitation and are rendered indefinite and rejected under 35 U.S.C. 112(b).
For purposes of examination, any claim limitations including “providing an electrical stimulus comprising a step function…” will be interpreted as “providing an electrical stimulus based on a step function”
Claims 2-4, 6, and 9-13 are rejected by virtue of their incorporation of the indefinite subject matter of claim 1. In addition, claims 16-18 are rejected by virtue of their incorporation of the indefinite subject matter of claim 14.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purposes of examination, any device that determines a state of psychophysiological responsiveness (as defined by the applicant) based on a transient behavior of the impedance signal on “a time scale of 10ms to 2s” will be considered as reading on the claims.
Regarding claim 9, the use of the term “voltage and/or current profile” renders the claim indefinite. It is unclear whether the phrase "voltage and/or current profile" is being used to mean a record of voltage and/or current over time, or whether it is being used to mean a variable voltage and/or current stimulus, as defined in the Specification (page 8, paragraph 4). Clarification is requested. 
For purposes of examination, any device which provides a non-constant voltage and/or current stimulus will be considered as providing “a voltage and/or current profile”.
Regarding claim 10, the term “electrical excitation” in the claim limitation “wherein the stimulus unit is adapted to provide an AC electrical excitation” renders the claim indefinite. It is unclear if the “AC electrical excitation” is the electrical stimulus claimed in claim 1, or a different, separate stimulus. As a 
For purposes of examination, the “AC electrical excitation” claimed in claim 10, and the “electrical stimulus” of claim 1 will be regarded as the same stimulus. 
Regarding claim 11, the claim limitation “wherein the sensing unit is adapted to acquire a time-variant current and/or voltage between the first and second electrode” renders the claim indefinite in scope. As mentioned in regard to interpretations under 112(f), the sensing unit is understood to be comprising “a series resistor connected in series to a lead coming from one of the electrodes, thereby forming a voltage divider”(page 9, paragraph 3) or a “conventional skin conductance sensor as known in the art” (page 11, paragraph 2). These components acquire whatever current or voltage is input into them. Therefore, the sensing unit as claimed will inherently acquire a time-variant current or voltage if a time-variant signal is input into them. As a result, it is unclear what further adaptations the claim limitation intends to impart on the sensing unit, rendering the claim indefinite in scope.
For purposes of examination, any sensing unit which acquires a current and/or voltage between a first and second electrode, as claimed in claim 1, will be considered as reading on the claims. 
Claim 12 is rendered indefinite by the claim limitation “the information comprising providing advice how to overcome a state of psychophysiological non-responsiveness”. It is unclear if the “the information associated with the identified state of psychophysiological” must always comprise “providing advice how to overcome a state of psychophysiological non-responsiveness” or if the information only provides advice on how to overcome a state of psychophysiological non-responsiveness when a state of non-responsiveness is identified. As a result, the scope of the claim is indefinite.
For purposes of examination, any device which outputs information related to skin conductance will be considered as “providing information associated with the identified state of psychophysiological 

Claim Rejections - 35 USC § 101
12. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1, 2-4, 6, 9-11, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 14 follows.
Regarding claim 14, the claim recites a series of steps or acts for assessing a psychophysiological responsiveness of a subject. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of identifying an electrical double-layer based on the transient behavior of an impedance signal acquired in response to an electrical stimulus and determining a state of psychophysiological responsiveness or non-responsiveness of a subject based on the identified electrical double layer sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of providing an electrical stimulus via a first and a second electrode to a skin, and acquiring an impedance signal indicative of an impedance between the first and the second electrode. The application of an electrical stimulus to a first and second electrode and the acquiring of an impedance signal between the first and second electrode are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements, such a voltage source for applying an electrical stimulus, do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to 
Regarding claim 1, 13, and 15, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited stimulus unit sensor is a generic voltage or current source configured to perform a pre-solutional method step, the sensing unit is a generic conductance sensor known in the art (applicant specification page 11, paragraph 2) configured to preform pre-solutional data gathering, and the first and second electrode are generic electrodes configured to preform pre-solutional data gathering. Furthermore, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea, as in claim 15, does not integrate the Abstract Idea into a practical application.
Claims 2-4, 6, 9-11, and 16-18 also fail to add something more to the abstract independent claims as they generally recite additional limitations to the pre-solutional data gathering or Abstract Idea. The steps of applying an electrical stimulus and acquiring an impedance signal recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims. In addition, regarding claim 12, the output unit is a generic interface which displays information associated with the determined state of psychophysiological responsiveness or non-responsiveness, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). Furthermore, outputting information related to a state of psychophysiological responsiveness does not provide an improvement to the technological field, and does not effect a particular treatment or effect a particular change based on the determined state psychophysiological responsiveness or non-responsiveness. 
14.	Claim 15 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
19.	Claims 1-4, 6, 9, 11, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johann (WO 2011132129 A1), in view of Bibian et al. (US 20110295096 A1), referred to hereafter as Bibian. Examiner note: page numbers in Johann refer to the page number located at the top of the page in the document, and not to the relative page number in the PDF document.
Regarding claim 1, Johann (Figure 1 and 2) discloses a skin contact detector capable of detecting a state of psychophysiological responsiveness (as defined by the applicant) comprising of a stimulus unit (9) for providing an electrical stimulus via a first (11) and a second electrode (12) to a skin (page 6, lines 9-29; page 7, lines 9-15); a sensing unit (13) for acquiring a voltage signal indicative of a conductance of the skin; and an analysis unit (4) adapted to determine a state of psychophysiological responsiveness or non-responsiveness (page 6, lines 23-24). Johann teaches (Figure 3 and 4) that the skin contact detector determines whether or not proper skin contact is established by identifying the capacitive contribution of the skin through the transient rise time of the voltage signal in response to an electrical stimulus in comparison to a reference circuit (page 9, lines 3-32). According to the applicant’s disclosure, “an electrical double-layer can be seen as a capacitive contribution that has an impact on a transient behavior of an impedance acquired in response to an electrical stimulus” (applicant specification page 4, paragraph 1), and “a state of psychophysiological responsiveness can thus be equivalent to a good electrode skin contact, in particular an electrode-skin contact comprising a capacitive contribution from the skin of the object” (applicant specification page 18, paragraph 2). Therefore, one of ordinary skill in the art would understand the method disclosed by Johann to be identifying an electrical double-layer based on a voltage signal acquired in response to an electrical stimulus and determining a state of psychophysiological responsiveness or non-responsiveness of the subject based on the identified 
Bibian (Figure 2) discloses a method for determining a state of physiological responsiveness or non-responsiveness (as defined by the applicant) using an impedance signal (paragraph 0076). The impedance signal is calculated from a known current supplied to the electrode by a stimulus unit and the voltage values measured by the system (paragraph 0075-0076). Furthermore, Bibian teaches that the time needed to measure the voltage after a stimulus is supplied is related to the frequency at which the stimulus is supplied, and that preferably, the voltage measurement and impedance calculation is carried out on a time scale of 1 second (paragraph 0078). Therefore Bibian teaches using an impedances signal to determine a state of psychophysiological responsiveness or non-responsiveness based on a behavior of the impedance signal within a time scale of 1ms to 5s. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann to incorporate the teaching of Bibian in order to calculate an impedance signal from a voltage signal and use the impedance signal to identify an electrical double layer in order to determine a state of psychophysiological responsiveness or non-responsiveness based on a 1 second measurement. Impedance is mathematically related to voltage, and would show the same transient behavior as the voltage signal. In addition, impedance is a more direct 
Regarding claims 2, Jones discloses (Figure 3-1) that when there is no-valid skin contact, the capacitance of the skin is very low and the transient rise time of the detected signal is lower than the transient rise time of a reference signal, leading to a determination of a state of psychophysiological non-responsiveness (page 9, lines 3-11). Therefore, Johann in view of Bibian teaches the device of claim 1, wherein an absence of an electrical double-layer is indicative of a state of psychophysiological non-responsivness of the subject.
Regarding claim 3, Jones discloses (Figure 4-1) that the capacitance of the skin and the transient response time of the signal is longer than the reference when valid skin contact is present, leading to a determination of physiological responsiveness  (page 9, lines 22-32). Therefore, Johann in view of Bibian teaches the device of claim 1, wherein the presence of an electrical double-layer is indicative of a state of psychophysiological responsiveness of the subject. 
Regarding claim 4, the applicant’s specification discloses that a voltage barrier formed by an electrical double-layer “can be seen as a voltage offset that can be detected” (page 9, paragraph 3). Johann discloses (Figure 3-2 and 4-2) that an offset between the voltage can be used to determine a state of psychophysiological responsiveness, and that in a state of psychophysiological responsiveness (Figure 4-2), the skin voltage is offset to be lower than the reference voltage, indicating the presence of 
Regarding claim 6, Johann in view of Bibian teaches the device of claim 1 wherein the analysis unit is adapted to determine the state of psychophysiological responsiveness on a timescale of 1 second. Therefore, Johann in view of Bibian teach all of the clam limitations of claim 6.
Regarding claim 9, Johann discloses using a periodic electrical stimulus (page 6, lines 9-14). Therefore Johann teaches the device according to claim 1 wherein the stimulus unit is adapted to provide a voltage and/or current profile.
Regarding claim 11, Johann in view of Bibian teaches all of the elements of claim 1, and therefore teaches all of the of the claim limitations of claim 11.
Regarding claim 13, Johan discloses (Figure 7) a system for assessing a psychophysiological responsiveness (as defined by the applicant) comprising a first electrode (P1) and second electrode (P2) for application to a skin of a subject (page 12, lines 7-9). Furthermore, as discussed in regard to claim 1, Johan in view of Bibian teaches the device for assessing the psychophysiological responsiveness according to claim 1. Therefore, Johann in view of Bibian teaches all of the structural elements of claim 13.
Claim 14 and claim 1 are related as a process and an apparatus for its practice. Furthermore, the two claims consist of the same structural elements and claim limitations. As a result, Johann in view of Bibian teaches all of the elements of claim 14, as described in regard to claim 1. 
Claim 16 consists of the same structural elements and claim limitations as claim 2. Therefore, Johann in view of Bibian teaches all of the elements of claim 16, as described in regard to claim 2. 
Claim 17 consists of the same structural elements and claim limitations as claim 3. Therefore, Johann in view of Bibian teaches all of the elements of claim 17, as described in regard to claim 3. 
. 
20.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian, as applied to claim 1, in view of Eagon et al. (US 20140275845 A1), referred to hereafter as Eagon.
Regarding claim 10, Johann in view of Bibian teaches the device according to claim 1. However, Johann in view of Bibian does not explicitly disclose the stimulus unit adapted to provide an AC electrical excitation. 
Eagon (Figure 1 and 2) discloses a device (10) for assessing a psychophysiological state of a subject, the device comprising a stimulus unit (50) for providing an electrical stimulus via a first (21i) and second (21ii) electrode to a skin of a subject (paragraph 041); a sensing unit (32) for acquiring a conductance signal indicative of an conductance between the first and second electrode in response to an electrical stimulus (paragraph 0036); an analysis unit (50) configured to processes the data captured by the sensing unit (paragraph 0022 and 0042); wherein the stimulus unit (50) comprises a voltage source for applying a voltage across the first and the second electrode and/or a current source for applying to the first and second electrode (paragraph 041); wherein the stimulus unit is adapted to provide an electrical stimulus comprising a step function from a first voltage to a second voltage (paragraph 0041). Furthermore, Eagon teaches that the electrical stimulus provides alternating current wave pules, as this can help provide lower noise in the skin conductance readings and reduce electrode polarization (paragraph 0040-0041).  Therefore, Eagon teaches a stimulus unit adapted to provide an alternating current electrical excitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Johann in view of Bibian to incorporate the teachings of Eagon to include a stimulus unit that provides an AC electrical stimulus. Doing so would 
Claim 14 and claim 15 are related as a process and an apparatus for its practice. The two claims consist of the same structural elements and claim limitations except in the preamble, where claim 15 specifies that the claim is directed towards a computer program that is carried out on a computer. Johann in view of Bibian teaches all of the elements of claim 14, as described in regard to related claim 1, however does not specify whether or not a computer program is used to carry out the steps of the methods. Therefore, Johann in view of Bibian teaches all of the elements of claim 15 except a “computer program” to be “carried out on a computer”.
Eagon teaches a processor in communication with the electrodes and the physiological sensing devices, wherein the processor modulates the application of an electrical excitation to a skin conductance sensing device and processes the physiological signals captured by the sensing device (paragraph 0006). Therefore, Eagon teaches a computer program that carries out the steps of obtaining a signal from an electrical stimulus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johann in view of Bibian to be carried out by a computer program, as taught in Eagon. Doing so would allow automatic sensing of psychophysiological responsiveness, and would simply constitute use of a known technique to improve similar devices in the same way.
20.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian, as applied to claim 1, in view of Kaib et al. (US 20110288605 A1), referred to hereafter as Kaib.
Regarding claim 12, Johann teaches the device according to claim 1 further comprising an output unit, wherein the output unit is coupled to a switch which controls an action based on the 
Kaib (Figure 4 and 6) teaches a system capable of providing information associated with an identified state of psychophysiological responsiveness or non-responsiveness (620) to a user interface (418; paragraph 104 and 106). According to Kaib, this information may include sending a message to the user interface to notify the user when a state of psychophysiological non-responsiveness is detected, and providing advice, such as requesting the user to reposition the electrode, in order to overcome a state of psychophysiological non-responsiveness (paragraph 106). Therefore, Kaib teaches a device comprising an output unit for providing information associated with an identified state of psychophysiological responsiveness or non-responsive to the subject, the information comprising providing advice on how to overcome a state of psychophysiological non-responsiveness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann in view of Bibian to include the teachings Kaib and incorporate an output device which can provide information associated with a determined state of psychophysiological responsiveness or non-responsiveness, including advice on how to overcome a state of psychophysiological non-responsiveness. Doing so would increase the functionality and reliability of the device of Johann in view of Bibian by allowing the device to request a user to reposition an electrode when a state of non-responsiveness is detected. Therefore, one of ordinary skill in the art would be motivated to combine Johann in view of Bibian with Kaib, and combining Johann in view of Bibian with Kaib would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.

Pertinent Prior Art
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krusor et al. (US 20140051962 A1) Krusor (Figure 3) describes a system for detecting loss of skin contact in a patient electrode, comprising of a sensing unit (320) for acquitting an impedance signal between a first and a second electrode (309) in response to an electrical stimulus (paragraph 0039 and 0048), and an analysis unit (330) which can detect a state of psychophysiological responsiveness or non-responsiveness based on a change in skin capacitance (paragraph 0068). Furthermore, Krusor that the system has a user-interface (370) which can include a screen to display visual feedback to a user (360; paragraph 0058) and display alerts sent when a state of psychophysiological non-responsiveness is detected, such as telling the user that an electrode is coming off the skin (paragraph 0096).

Conclusion
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday from 8:30 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS, can be reached at 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.T.P./Examiner, Art Unit 3791                                                      

/ETSUB D BERHANU/Primary Examiner, Art Unit 3791